Case 2:19-cv-08534-ES-MAH Document 5-2 Filed 04/12/19 Page 1 of 8 PagelD: 37

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

Tzuhsin Yang a/k/a Christine Yang,

Plaintift, | Civil Action No. 2:19-cv-08534-ES-MAH

Vv.

oo AFFIDAVIT OF
Peony Lin, an individual, and TOMASZ R. BARCZYK, ESQ.
Jane Doe, an unknown individual,

Defendants.

 

 

STATE OF CALIFORNIA )
) ss.

COUNTY OF SAN FRANCISCO _ )

I, TOMASZ R. BARCZYK, ESQ., of full age, being duly sworn according to
law, upon his oath, states:

1. T am an attorney at law licensed to practice in the State of California
and the State of Illinois and am counsel for Plaintiff Tzuhsin (Christine) Yang in the
above captioned matter.

2. I am a resident of the State of California.

3. I am a member of the law firm of Kronenberger Rosenfeld, LLP, with
an office address of 150 Post St., Suite 520, San Francisco, CA 94108, (415) 955-

1155, email: tomasz@krinternetlaw.com.
Case 2:19-cv-08534-ES-MAH Document 5-2 Filed 04/12/19 Page 2 of 8 PagelD: 38

4, I am not regularly engaged in business or professional activities in the
State of New Jersey. I have had no other temporary admissions in the State of New
Jersey in the past five years.

5. I submit this certification in support of my application for admission to
this Court pro hac vice, pursuant to Local Civil Rule 101.1(c), for this matter.

6. I am in compliance with all of the requirements set forth under Local
Civil Rule 101.1(c) for admission pro hac vice.

7. I am licensed to practice in the State of California and was licensed on
December 9, 2016. My attorney registration number is 312620. I am a member of
the Bar in good standing in the State of California. The name and address of the
office maintaining the roll of California Bar members is: The State Bar of California,
180 Howard Street, San Francisco, CA 94105. Attached hereto as Exhibit 1 is a true
and accurate copy of my Certificate of Good Standing in California.

8. I am also licensed to practice in the State of Illinois and was licensed
on February 8, 2018. My attorney registration number is 6326568. I am a member
of the Bar in good standing in the State of Illinois. The name and address of the
office maintaining the roll of Illinois Bar members is: Attorney Registration &
Disciplinary Commission of the Supreme Court of Illinois, One Prudential Plaza,
130 East Randolph Drive, Suite 1500, Chicago, IL 60601-6219. Attached hereto as

Exhibit 2 is a true and accurate copy of my Certificate of Good Standing in Illinois.
Case 2:19-cv-08534-ES-MAH Document 5-2 Filed 04/12/19 Page 3 of 8 PagelD: 39

9. Tam also licensed to practice before the United States District Court for
the Central District of California, the United States District Court for the Southern
District of California, the United States District Court for the Eastern District of
California, and the United States District Court for the Northern District of
California.

10. I have never been suspended, disbarred, or resigned as a result of any
disciplinary charge, investigation, or proceeding from the practice of law in any
Jurisdiction.

11. There are no disciplinary proceedings pending against me in any
jurisdiction.

12. Upon admission to appear pro hac vice, I will forthwith make payment
in the amount of $150 payable to the Clerk, U.S. District Court in accordance with
Local Civil Rule 101.1(c)(3).

13. Pursuant to Local Civil Rule 101-1, pon admissic n to-appear ‘sto hac
vice, I will submit a signed copy of the Order together with payment in the amount
of $150 to the New Jersey Lawyer’s Fuad for Client Protection.

14. Good cause exists for the request for temporary, admission. I have
substantial knowledge of the underlying case, specialized knowledge of anonymous
online defamation cases, and an extended attorney-client relationship with Plaintiff.
I have been assisting the Plaintiff in all pre-filing issues and throughout the entire

case,
Case 2:19-cv-08534-ES-MAH Document 5-2 Filed 04/12/19 Page 4 of 8 PagelD: 40

15. I shall abide by the New Jersey Court Rules, including all disciplinary

rules.

16. James T. Prusinowski, Esq., of Trimboli and Prusinowski, LLC, 268

South Street, Morristown, NJ 07960, has appeared and agreed to act as co-counsel.

Dated: f 29] 14 omara Been pr

TOMASZ R. BARCZYK, SQ.

SUBSCRIBED AND SWORN to before me

this __ day of , 2019.

 

 

   
 
 
 

 

STATE OF CALIFORNIA COUNTY OF
Subscribed and sworn to (or slfirmed) belora me on this: sye6. B
~l4wy TOMASZ KT PRR ENE

proved to me on the basis of Salstactory

“ ees

 

 

Notary Public - California

San Francisco County z
Commission # 2259134
My Comm, Expires Oct 19, 2022

 
Case 2:19-cv-08534-ES-MAH Document 5-2 Filed 04/12/19 Page 5 of 8 PagelD: 41

EXHIBIT 1
Case 2:19-cv-08534-ES-MAH Document 5-2 Filed 04/12/19 Page 6 of 8 PagelD: 42

 

Supreme Court of California

JORGE E. NAVARRETE
Clerk and Executive Officer of the Supreme Court

CERTIFICATE OF THE CLERK OF THE SUPREME COURT

OF THE

STATE OF CALIFORNIA

TOMASZ ROMAN BARCZYK

I, JORGE E. NAVARRETE, Clerk/Executive Officer of the Supreme Court of the State of
California, do hereby certify that TOMASZ ROMAN BARCZYK, #312620, was on the 9th
day of December 2016, duly admitted to practice as an attorney and counselor at law in
all the courts of this state, and is now listed on the Roll of Attorneys as a member of the
bar of this state in good standing.

Witness my hand and the seal of the court
on the 28th day of March 2019.

JORGE E. NAVARRETE
Clerk/Executive Officer of the Supreme Court

_——

wir eh
F. Coello, Deputy Clerk

 
Case 2:19-cv-08534-ES-MAH Document 5-2 Filed 04/12/19 Page 7 of 8 PagelD: 43

EXHIBIT 2
Case 2:19-cv-08534-ES-MAH Document 5-2 Filed 04/12/19 Page 8 of 8 PagelD: 44

 

 

Certificate of Admission
To the Bar of Illinois

1, Carolyn Taft Grosboll, Clerk of the Supreme Court of Illinois, do hereby certify that
Tomasz Roman Barezyk

has been duly licensed and admitted to practice as an Attorney and Counselor at
Law within this State; has duly taken the required oath to support the
CONSTITUTION OF THE UNITED STATES and of the STATE OF ILLINOIS, and
also the oath of office prescribed by law, that said name was entered upon the Roll
of Attorneys and Counselors in my office on 02/08/2018 and is in good standing, so
far as the records of this office disclose.

IN WITNESS WHEREOF, | have hereunto
subscribed my name and affixed the
seal of said Court, this 29th day of
March, 2019.

Cavol gr Toy Csboee

Clerk,
Supreme Court of the State of Illinois

 

 
